Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT

                                   No. 04-13-00371-CV

              In the Estate of Mildred Elizabeth Thomas EDWARDS, Deceased

                    From the Probate Court No. 1, Bexar County, Texas
                             Trial Court No. 2010-PC-0827-A
                     Honorable Polly Jackson Spencer, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, this appeal is
REINSTATED on the court’s docket and DISMISSED. See TEX. R. APP. P. 8.3(a); 42.1(a). Costs
of appeal are taxed against appellant. See TEX. R. APP. P. 42.1(d).

      SIGNED April 15, 2015.


                                            _____________________________
                                            Karen Angelini, Justice